The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Attorney Leigh on 06/01/2021.
The application has been amended as follows: 
Cancel claims 26-28, and
Amend claims 1, 19 and 23 as below: 
1.    (Currently Amended) A thin film transistor structure comprising:
gate, source and drain electrodes formed in a thin film transistor on a transparent substrate;
a silicon containing insulating layer formed in direct contact with the transparent substrate, the silicon containing insulating layer disposed below the gate, source and drain electrodes;
an insulating layer formed in direct contact with the silicon containing insulating layer, wherein the insulating layer is disposed below the gate electrode; and
a capacitor layer formed in direct contact with the gate electrode and the insulating layer, wherein the capacitor layer comprises a hybrid film stack having an interface layer disposed between a dielectric layer and a top layer, the dielectric layer comprising an amorphous aluminum doped zirconium containing material, wherein the dielectric layer has a thickness of  250 Å to  900 Å and a current leakage of less than 1E-8 A/cm2, wherein the interface layer is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3).
19. (Currently Amended) A device structure utilized for display devices, comprising:
a capacitor structure comprising a lower electrode, an upper electrode, and a hybrid film stack formed between the lower and the upper electrode, wherein the lower electrode is in direct contact with an insulating layer, the insulating layer in direct contact with a silicon-containing insulating layer, wherein the silicon-containing insulating layer is formed in direct contact with a transparent substrate, wherein the hybrid film stack comprises an interface layer disposed on and in direct contact with an aluminum doped Zr containing layer, the aluminum doped Zr containing layer having a dielectric constant between 15 and 25, wherein the aluminum doped Zr containing layer has a thickness of  250 Å to  900 Å and a current leakage of less than 1E-8 A/cm2, wherein the interface layer is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3); and
wherein a silicon containing layer is disposed directly on the interface layer in the hybrid film stack.
23.    (Currently Amended) A device structure, comprising:
a thin film transistor structure comprising source, drain, and gate electrodes formed over a silicon containing insulating layer; and
a capacitor structure comprising top and bottom electrodes, and a hybrid film stack between the top and bottom electrodes, wherein the capacitor structure is formed over the silicon containing insulating layer, the silicon containing insulating layer is formed in direct contact with a substrate, wherein an insulating layer formed in direct contact with the silicon containing insulating layer, and below the gate electrode, and wherein a capacitor layer is formed directly on the gate electrode and the insulating layer, wherein the capacitor layer extends between top and bottom electrodes of the capacitor structure, wherein the capacitor layer comprises a hybrid film stack having an interface layer disposed between and in direct contact with a dielectric layer and a top layer comprising a silicon-containing material, the dielectric layer comprising an amorphous aluminum doped zirconium containing material, wherein the interface layer is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3), wherein the dielectric layer has a thickness of  250 Å to  900 Å and a current leakage of less than 1E-8 A/cm2.
Claims 1-2, 5-6, 8-9, 12, 19, and 21-23 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, 19 and 23, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an thin film transistor, comprising: 
wherein the dielectric layer has a thickness of  250 Å to  900 Å and a film leakage of less than 1E-8 A/cm2.
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817